******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    CHRISTOPHER FITZPATRICK v. U.S. BANK
          NATIONAL ASSOCIATION,
              TRUSTEE ET AL.
                (AC 38810)
                 Lavine, Mullins and Dubay, Js.
       Argued February 21—officially released June 6, 2017

  (Appeal from Superior Court, judicial district of
               Fairfield, Kamp, J.)
  Ryan P. Driscoll, with whom, on the brief, was Rich-
ard J. Buturla, for the appellant (plaintiff).
 Pierre-Yves Kolakowski, with whom, on the brief,
was Zachary B. Grendi, for the appellees (defendants).
                          Opinion

  LAVINE, J. The plaintiff, Christopher Fitzpatrick,
appeals from the judgment of the trial court granting
a motion to strike filed by the defendants, U.S. Bank
National Association as Trustee for MASTR 2007-2, and
U.S. Bank National Association. He claims that the court
erred in ruling that he failed to meet the temporal
requirements to petition to discharge his mortgage pur-
suant to General Statutes § 49-13. We affirm the judg-
ment of the trial court.
  The following facts and procedural history are rele-
vant to our resolution of the plaintiff’s claim. On August
16, 2007, the plaintiff executed and delivered a note
for a loan in the amount of $580,000 to Comp-U-Fund
Mortgage Corporation (Comp-U-Fund). On the same
date, to secure the note, he executed a mortgage on a
property located at 48 Second Avenue in Stratford in
favor of Mortgage Electronic Registration Systems, Inc.,
as nominee for Comp-U-Fund. After a number of
endorsements and assignments, the defendants became
the holder of the note and the mortgage. Pursuant to
the terms of the note and the mortgage, the plaintiff
was responsible for making payments on the first day
of every month beginning on October 1, 2007, until the
maturity date of September 1, 2037. On May 1, 2009,
the plaintiff stopped making payments, defaulted on
the note, and has since remained undisturbed on the
property. The defendants accelerated the note and com-
menced a foreclosure action against the plaintiff, which
was subsequently dismissed ‘‘due to dormancy’’ on the
part of the defendants.
   On May 27, 2015, the plaintiff served a complaint on
the defendants. He alleged that, pursuant to § 49-13,1
he was entitled to a discharge of the mortgage because
he had remained in undisturbed possession of the prop-
erty since May 1, 2009, a period of six years. On July
15, 2015, the defendants filed a motion to strike the
complaint, claiming that the plaintiff failed to state a
cause of action. They argued that the plaintiff was pre-
cluded from filing a petition for a discharge of the mort-
gage until he had been in undisturbed possession of
the property for six years after September 1, 2037, the
maturity date, because, under § 49-13, the maturity date
and the ‘‘time limited in the mortgage for the full perfor-
mance of the conditions thereof’’ were synonymous
terms.2 In the plaintiff’s objection to the defendants’
motion to strike, he argued that the defendants had
advanced the maturity date to May 1, 2009, when they
elected to accelerate the mortgage. Because the matu-
rity date and the ‘‘time limited in the mortgage for the
full performance of the conditions thereof’’ were the
same, the plaintiff was entitled to a discharge of the
mortgage because he had remained undisturbed on the
property since May 1, 2009, six years after the time
limited in the mortgage.
    On November 23, 2015, the court granted the defen-
dants’ motion to strike the plaintiff’s complaint. In its
memorandum of decision, it agreed with the defendants
that ‘‘the plaintiff cannot state a claim for discharge of
his mortgage under . . . § 49-13 because the statute
does not permit the filing of a petition for discharge
until at least six years after the time limited in the
mortgage for the full performance of the conditions of
the mortgage, which, for purposes of this action, is the
September 1, 2037 maturity date of the mortgage, and
not the acceleration date.’’ (Footnote omitted.) Relying
on Superior Court precedent, it concluded that the
‘‘time limited for full performance of [the] mortgage is
the mortgage[’s] maturity date, even in situations where
the mortgagor’s default has caused the mortgagee to
accelerate the mortgage debt.’’ Subsequently, on Janu-
ary 4, 2016, the court granted the defendants’ motion
for judgment.3 This appeal followed.
  On appeal, the plaintiff claims that the court erred
in granting the defendants’ motion to strike his com-
plaint. He argues that he has met the temporal require-
ments of § 49-13 to petition to discharge the mortgage
because the language of the statute clearly provides
that the ‘‘time limited in the mortgage for the full perfor-
mance of the conditions thereof’’ refers to the ‘‘time
period in which the mortgagor must repay the underly-
ing note,’’ which, in this case, is the date to which the
defendants elected to accelerate the mortgage—May 1,
2009. The defendants argue that the statute plainly and
unambiguously provides that the phrase ‘‘time limited in
the mortgage for the full performance of the conditions
thereof’’ refers to the maturity date explicitly provided
for in the mortgage, which is September 1, 2037, and
not the acceleration date. We agree with the defendants.
   The plaintiff’s claim requires us to interpret § 49-13.
‘‘Statutory construction raises questions of law over
which we exercise plenary review. . . . When constru-
ing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In other words, we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case, including the ques-
tion of whether the language actually does apply. . . .
In seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered.’’ (Citation omitted; internal quotation
marks omitted.) Jodlowski v. Stanley Works, 169 Conn.
App. 103, 110, 147 A.3d 741 (2016).
  ‘‘[I]n the construction of the statutes, words and
phrases shall be construed according to the commonly
approved usage of the language; and technical words
and phrases, and such as have acquired a peculiar and
appropriate meaning in the law, shall be construed and
understood accordingly. . . . If a statute or regulation
does not sufficiently define a term, it is appropriate
to look to the common understanding of the term as
expressed in a dictionary.’’ (Citation omitted; internal
quotation marks omitted.) Marchesi v. Board of Select-
men, 309 Conn. 608, 616, 72 A.3d 394 (2013).
   The salient language in § 49-13 (a) is as follows:
‘‘When the record title to real property is encumbered
(1) by any undischarged mortgage, and (A) the mort-
gagor or those owning the mortgagor’s interest therein
have been in undisturbed possession of the property
for at least six years after the expiration of the time
limited in the mortgage for the full performance of the
conditions thereof, and for six years next preceding
the commencement of any action under this section
. . . the person owning the property, or the equity in
the property, may bring a petition to the superior court
for the judicial district in which the property is situated,
setting forth the facts and claiming a judgment as pro-
vided in this section.’’ (Emphasis added.)
   After our plenary review of § 49-13 (a) (1) (A), we
conclude that the phrase ‘‘time limited in the mortgage
for the full performance of the conditions thereof’’
clearly and unambiguously refers to the maturity date
specified in the mortgage, which the defendants argue
is the appropriate date, and not the acceleration date,
which the plaintiff argues is the appropriate date. In
reaching this conclusion, we define the term ‘‘limited.’’
The term ‘‘limited’’ is not sufficiently defined in the
statute or in related statutes. Thus, we will use its com-
monly approved usage. Merriam-Webster’s Collegiate
Dictionary (11th Ed. 2003) defines ‘‘limited’’ as ‘‘con-
fined within limits,’’ and it defines ‘‘limit’’ as ‘‘something
that bounds, restrains, or confines.’’ According to a
plain reading of the statute, the time referenced in § 49-
13 (a) (1) (A) is the date specified in the confines of the
mortgage, which is the maturity date. If the legislature
agreed with the plaintiff’s argument that a mortgagee’s
decision to accelerate a debt advances a mortgage’s
maturity date to the date of acceleration, it would have
included such a provision within the statute. See McCoy
v. Commissioner of Public Safety, 300 Conn. 144, 155,
12 A.3d 948 (2011) (‘‘[o]ur case law is clear . . . that
when the legislature chooses to act, it is presumed to
know how to draft legislation consistent with its intent
and to know of all other existing statutes and the effect
that its action or nonaction will have upon any one of
them’’ [internal quotation marks omitted]).
  In reaching our conclusion, although no appellate
authority has addressed this precise issue, we note that
previous Superior Court decisions have interpreted the
phrase ‘‘time limited in the mortgage’’ to mean the matu-
rity date of the mortgage, even in cases where the mort-
gagee elected to accelerate the mortgage and the note.
See, e.g., Easton Memorial Gardens, Inc. v. Piccolo,
Superior Court, judicial district of Fairfield, Docket No.
CV-99-0361504-S (May 26, 2000) (27 Conn. L. Rptr. 225)
(time limited within mortgage for full performance
thereof referred to unspecified but determinable matu-
rity date); see also Macker v. Republic Bank, Superior
Court, judicial district of Fairfield, Docket No. CV-14-
6044369-S (January 2, 2015) (59 Conn. L. Rptr. 533)
(plaintiff not entitled to relief under § 49-13 until six
years after maturity date); Smith v. Mid Eastern Mort-
gage & Investment Associates, Inc., Superior Court,
judicial district of Ansonia-Milford, Docket No. CV-98-
063120-S (May 24, 1999) (24 Conn. L. Rptr. 558) (plain-
tiffs’ mortgage discharged because plaintiff had not
made payments for more than six years after matu-
rity date).
   In the present case, the maturity date of the mortgage
is September 1, 2037. Thus, the time limited in the mort-
gage for the full performance of the conditions of the
mortgage under § 49-13 is September 1, 2037. Accord-
ingly, we agree with the trial court’s thoughtful memo-
randum of decision and conclude that the plaintiff is
not eligible to petition for discharge of the mortgage
because he has not remained in undisturbed possession
of the property for six years after the time limited in
the mortgage for the full performance of the condi-
tions thereof.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 49-13 (a) provides, in relevant part: ‘‘When the record
title to real property is encumbered (1) by any undischarged mortgage, and
(A) the mortgagor or those owning the mortgagor’s interest therein have
been in undisturbed possession of the property for at least six years after
the expiration of the time limited in the mortgage for the full performance
of the conditions thereof, and for six years next preceding the commence-
ment of any action under this section . . . the person owning the property,
or the equity in the property, may bring a petition to the superior court for
the judicial district in which the property is situated, setting forth the facts
and claiming a judgment as provided in this section. . . .’’ (Emphasis
added.)
   2
     The defendants also argued that even if the plaintiff satisfied the temporal
requirements of § 49-13, he was still not entitled to relief because the defen-
dants recognized the validity of the mortgage within the six year time period.
The plaintiff also addressed this contention during oral argument before
this court. We need not address this claim because we agree with the court
that the plaintiff cannot bring a claim until six years after September 1,
2037, the maturity date stated in the mortgage.
   3
     Although a motion to strike does not constitute a final judgment, we
have jurisdiction over the plaintiff’s claim because the court granted the
defendants’ motion for judgment when the plaintiff failed to timely and
adequately plead over. See Practice Book § 10-44; Campbell v. Plymouth,
74 Conn. App. 67, 69 n.1, 811 A.2d 243 (2002).